Citation Nr: 0627112	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1988 to November 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In April 2005, the Board remanded the issues appearing on the 
title page for additional evidentiary development.  This case 
has since been returned to the Board for further appellate 
action.

The November 2002 rating decision also included a denial of 
service connection for headaches.  The veteran appealed that 
denial.  However, in a February 2006 rating decision, the RO 
granted service connection for headaches and assigned a 30 
percent disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further 
here.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].



REMAND

The veteran was afforded a hearing before a Veterans Law 
Judge via video conference in March 2005.  The Veterans Law 
Judge who presided at the hearing is no longer with the 
Board.  The veteran was offered another hearing by letter 
from the Board dated in July 2006.  In a letter received at 
the Board in August 2006, the veteran indicated that he 
desired to be scheduled for another video conference hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
video conference hearing in accordance 
with the docket number of his appeal. 

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



